                Case 20-10343-LSS             Doc 2578         Filed 04/13/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


     In re:                                                  Chapter 11

     BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,1
                                                             (Jointly Administered)
                             Debtors.


                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON APRIL 15, 2021, AT 10:00 A.M. (ET)


    This remote hearing will be conducted entirely over Zoom and requires all participants to register
                          in advance. Please register by April 15 at 8:30 a.m.
                     COURTCALL WILL NOT BE USED FOR THIS HEARING.
                        Please use the following link to register for this hearing:

       https://debuscourts.zoomgov.com/meeting/register/vJIscu6tqz8tHM07ADp0n4TfP2cTMAOfNb4

      After registering your appearance by Zoom, you will receive a confirmation email containing
                                 information about joining the hearing.

    YOU MUST USE YOUR FULL NAME WHEN LOGGING INTO ZOOM OR YOU WILL NOT
                        BE ALLOWED INTO THE MEETING.

                                          Topic: Boy Scouts of America

                    Time: April 15, 2021, at 10:00 AM Eastern Time (US and Canada)


ADJOURNED MATTER:

1.        Joint Motion of the Official Tort Claimants’ Committee and Future Claimants’
          Representative for Entry of an Order Granting Standing and Authorizing the Prosecution
          of Certain Challenge Claims on Behalf of the Bankruptcy Estates (D.I. 2364, filed 3/12/21).

          Objection Deadline: March 26, 2021, at 4:00 p.m. (ET), extended to April 29, 2021, for
          the Debtors and JPMorgan Chase Bank, N.A.



1
  The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS        Doc 2578     Filed 04/13/21   Page 2 of 3




     Responses Received: None.

     Related Pleadings:

     a)     Re-Notice of Joint Motion of the Official Tort Claimants’ Committee and Future
            Claimants’ Representative for Entry of an Order Granting Standing and
            Authorizing the Prosecution of Certain Challenge Claims on Behalf of the
            Bankruptcy Estates (D.I. 2445, filed 3/24/21).

     Status: This matter is adjourned to the omnibus hearing scheduled for May 19, 2021, at
     10:00 a.m.

MATTER GOING FORWARD

2.   Debtors’ Third Motion for Entry of an Order Extending the Debtors’ Exclusive Periods to
     File a Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 2411, filed 3/18/21).

     Objection Deadline: April 1, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     The Official Committee of Tort Claimants’ Objection to Debtors’ Third Motion for
            Entry of an Order Extending the Debtors’ Exclusive Periods to File a Chapter 11
            Plan and Solicit Acceptances Thereof (D.I. 2506, filed 4/1/21).

     Related Pleadings:

     a)     Debtors’ Motion for Leave to File Debtors’ Reply in Support of Debtors’ Third
            Motion for Entry of an Order Extending the Debtors’ Exclusive Periods to File a
            Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 2577, filed 4/12/2021).

     Status: This matter is going forward.
          Case 20-10343-LSS   Doc 2578    Filed 04/13/21     Page 3 of 3




Dated: April 13, 2021         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/Eric W. Moats
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Eric W. Moats (No. 6441)
                              Paige N. Topper (No. 6470)
                              1201 North Market Street, 16th Floor
                              P.O. Box 1347
                              Wilmington, Delaware 19899-1347
                              Telephone: (302) 658-9200
                              Email: dabbott@morrisnichols.com
                                      aremming@morrisnichols.com
                                      emoats@morrisnichols.com
                                      ptopper@morrisnichols.com

                              – and –

                              WHITE & CASE LLP
                              Jessica C. Lauria (admitted pro hac vice)
                              1221 Avenue of the Americas
                              New York, New York 10020
                              Telephone: (212) 819-8200
                              Email: jessica.lauria@whitecase.com

                              – and –

                              WHITE & CASE LLP
                              Michael C. Andolina (admitted pro hac vice)
                              Matthew E. Linder (admitted pro hac vice)
                              Laura E. Baccash (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              111 South Wacker Drive
                              Chicago, Illinois 60606
                              Telephone: (312) 881-5400
                              Email: mandolina@whitecase.com
                                     mlinder@whitecase.com
                                     laura.baccash@whitecase.com
                                     blair.warner@whitecase.com

                              ATTORNEYS FOR THE DEBTORS AND
                              DEBTORS IN POSSESSION
